[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-14479                    March 20, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                     D. C. Docket No. 07-20415-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FREDERICK BRADLEY NOWELL, SR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 20, 2008)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Frederick Bradley Nowell, Sr. appeals his conviction for mail fraud, 18
U.S.C. § 1341. Nowell argues that the district court abused its discretion in

denying his motion to withdraw his guilty plea. Nowell contends that he presented

a fair and just reason for withdrawing the guilty plea in the form of newly

discovered evidence. Nowell implies that his guilty plea was not knowing and

voluntary because the quality of the evidence against him was misrepresented and

the government withheld information critical to his decision to plead guilty.

Nowell further alleges that he expressed a lack of confidence in counsel. Nowell

argues that judicial resources would not be wasted if he went to trial because the

trial would take only three or four days, and that the government would not be

prejudiced by any delay because its case was primarily documentary.

      We review for an abuse of discretion the district court’s denial of a

defendant’s motion to withdraw his guilty plea, and there is an abuse of discretion

only if the denial is arbitrary or unreasonable. United States v. Brehm, 442 F.3d
1291, 1298 (11th Cir.), cert. denied, 127 S. Ct. 457 (2006).

      The district court did not abuse its discretion in denying Nowell’s motion to

withdraw his guilty plea. During his change-of-plea hearing, Nowell expressly

admitted that he had engaged in the course of criminal conduct with which he was

charged, the district court determined that Nowell’s later assertions of innocence

were not credible, and Nowell presents no argument why we should reverse these



                                          2
determinations on appeal. In light of this, Nowell’s allegations did not constitute a

fair and just reason such that the district court was required to grant the motion to

withdraw guilty plea. Accordingly, Nowell’s conviction is

      AFFIRMED.




                                           3